DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities:  In the specification, on page 1, under the paragraph “Cross-Reference To Related Applications”, on line 5, after the phrase “This application is a continuation of U.S. application No. 16/435,763, filed June 10, 2019,” insert – now U.S. Patent No. 10,960,333 B2 --.  Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,315,143 B2, over claims 1-7 of U.S. Patent No. 10,960,333 B2, and over claims 1-9 of U.S. Patent No. 9,630,131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is the method of using a casting apparatus to cast or mold a sealing part onto the filter element wherein the filter element .
5.	The closest relevant art is Gorg et al (8,409,312 B2) wherein Gorg et al teach a method for production of a filter element (2) provided with a sealing part (3) wherein the sealing material in the non-cured state is introduced into a casing chamber between at least two tundish parts (11 & 15) wherein the casing chamber is arranged so that sealing surfaces (10, 13, 14) are formed on opposite chamber walls of the sealing part (3) and that a compensation space (17) for the expansion of the sealing material is provided in the casing chamber or connected to the casing chamber, wherein the compensation end face (6) of the sealing part (3) projecting into the compensation space (17) differs from the sealing surfaces (10, 13, 14) (see details of Figs. 3 & 5).  Gorg et al further teach polyurethane as a sealing material (col. 5, lines 61 -64), the end face of the sealing part (3) abutting at least one sealing surfaces (10, 13, 14) on the sealing part (3) (see details of Figs. 11 & 12), the compensation space (17) arranged as a closed space with one tundish part (11), the compensation space (17) being limited by both tundish pars (11, 15) and at least one side of the sealing part (3) provided with a chamfer (see “chamfered" portion of sealing parts in Figs. 11 & 12). (See also detailed Figs. 3, 5 and 6-14, col. 5, line 51 through col. 7, line 12).
6.	Claims 1-10 of this instant patent application differ from the disclosure of Gorg et al in that the method of using a casting apparatus to cast or mold a sealing part onto the 
Allowable Subject Matter
7.	Claims 1-10 would be allowable if 3 Terminal Disclaimers are filed to overcome the double patenting rejections, as discussed above.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 18, 2022